IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KENNETH L. SHIRAH, SR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4157

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Kenneth L. Shirah, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.